FILED
                            NOT FOR PUBLICATION                              MAR 31 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN CARLOS VERA,                                No. 07-71936

              Petitioner,                        Agency No. A097-306-266

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 17, 2011
                             San Francisco, California

Before: WALLACE, FERNANDEZ, and CLIFTON, Circuit Judges.

       Juan Carlos Vera petitions for review of the Board of Immigration Appeals’

decision denying his application for asylum and withholding of removal. We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny Vera’s petition.

       Substantial evidence supports that Board’s conclusion that Vera was not

targeted on account of a protected ground. See Gu v. Gonzales, 454 F.3d 1014,


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1018 (9th Cir. 2006) (holding that the Board’s decision must be affirmed unless

“the applicant shows that the evidence compels the conclusion that the asylum

decision was incorrect”). Here, the record indicates that Vera “was threatened by

police in Argentina for seeking redress for an attack (rape) upon” his brother.

Thus, Vera “fears harm because of a personal matter between him” and a few

rogue police officers – not based on a protected ground. See Molina-Morales v.

I.N.S., 237 F.3d 1048, 1051 (9th Cir. 2001). Additionally, the severity of harm that

Vera experienced in Argentina – including his brief detention, an isolated threat

from police, and a single incident of physical mistreatment – does not compel the

conclusion that Vera was subjected to past persecution. See Prasad v. I.N.S., 47
F.3d 336, 339 (9th Cir. 1995) (holding that an applicant who was “hit and kicked

while being briefly detained” did not compel a finding of persecution). Only in

“extreme cases” involving “repeated and especially menacing death threats” have

we held such threats to establish past persecution. See Lim v. I.N.S., 224 F.3d 929,

936 (9th Cir. 2000).

      We also conclude that Vera’s due process claim lacks merit. There is no

evidence suggesting that the immigration judge abandoned her role as a neutral

adjudicator. See Reyes-Melendez v. I.N.S., 342 F.3d 1001, 1007 (9th Cir. 2003).

Instead, the record indicates that Vera had a “reasonable opportunity to present”

his case and that he received the “full and fair hearing” to which he was entitled.
See Sanchez-Cruz v. I.N.S., 255 F.3d 775, 779 (9th Cir. 2001). To the extent that

Vera seeks due process relief on the basis that his brother was granted asylum, it is

clear that his brother’s case involves circumstances materially different from those

at issue here. See Wang v. Ashcroft, 341 F.3d 1015, 1019 n.2 (9th Cir. 2003)

(indicating that our immigration system should not permit “inconsistent treatment”

of family members that assert claims based on identical facts).

      PETITION DENIED.